UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7422



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

             versus


BARBARA SUTTON,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CR-90-432-A, CA-02-539-A)




                               No. 02-7563



In Re:   BARBARA SUTTON,

                                                             Petitioner.



         On Petition for Writ of Mandamus.     (CR-90-432-A)


Submitted:    January 23, 2003            Decided:     February 12, 2003
Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


No. 02-7422, dismissed and No.      02-7563   petition   denied   by
unpublished per curiam opinion.


Barbara Sutton, Appellant Pro Se. Scott Frederickson, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In action No. 02-7422, Barbara Sutton seeks to appeal the

district court’s order denying her 28 U.S.C. § 2255 (2000) motion.

We have independently reviewed the record and conclude for the

reasons stated by the district court that Sutton has not made a

substantial showing of the denial of a constitutional right.              See

United States v. Sutton, CR-90-432-A (E.D. Va., Sept. 10, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   See 28 U.S.C. § 2253(c) (2000).

     In   action   No.   02-7563,   Sutton   petitions   for   a   writ   of

mandamus, seeking an order compelling the district court to appoint

her counsel and grant her an evidentiary hearing.        Mandamus relief

is available only when the petitioner has a clear right to the

relief sought.     In re: First Fed. Sav. & Loan Ass’n, 860 F.2d 135,

138 (4th Cir. 1988).     Mandamus is a drastic remedy to be used only

in extraordinary circumstances. Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re: Beard, 811 F.2d 818, 827 (4th Cir.

1987).    Sutton has not established a basis for mandamus relief.

Although we grant Sutton’s pending motion for leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.

                                        No. 02-7422 - DISMISSED
                                        No. 02-7563 - PETITION DENIED

                                    3